DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 13-24 are pending.
Claims 1-9 are withdrawn from consideration.
This communication is in response to the communication filed 7/19/2022.

Claim Objections
Claim 22 is objected to because of the following informalities: the claim does not appear to end
in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for collecting and analyzing data to output treatment suggestions. Specifically, the claims recite inputting on or more keywords to make a prediction, obtaining the prediction comprising an identification of an illness, outputting a treatment suggestion based on the identification of the illness and based on the set of treatment options that have been ranked based on an analysis of likelihoods of success for a patient for the set of treatment options, and using the treatment suggestion, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for making predictions and diagnosis based on collected data. See MPEP 2106.04. Here, the claims recite concepts relating to tracking or organizing information, which may be performed by one of ordinary skill in the art such as a doctor mentally making diagnosis decisions. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include a model, converting information related to the treatment suggestion in a format compatible with an electronic health record, and storing the converted information in a database. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the model may be a machine-learning model or may combination of known technologies and tools that performs the functions of providing a prediction based on semantic analysis (Specification par. 95, 105). The converting information and storing the converted information in a database are interpreted as extra solution activity and being generally linked to the abstract idea, since it is recited as just adding steps that are broadly stated an do not provide any improvements. The conversion, storing, and database may be any respective type, since the specification broadly states that information may be converted and stored (par. 40, 52, 74). The additional element of using the prediction to treat is interpreted as an instruction to apply the abstract idea and does not integrate the abstract idea into a practical application.
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves any technological functions. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to suggest a treatment to possibly treat a patient instead of actually treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system. buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV. The model performs functions similar to performing repetitive calculations based on given keywords and associations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a model to perform word processing analysis amount to no more than using computer devices to automate or implement the abstract idea of collecting and analyzing data to output treatment suggestions. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea. The dependent claims further recite descriptions of the data and information that may be collected and processed. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of collecting and analyzing data to output treatment suggestions. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US2017/0344711 in view of Neumann et al. US2017/0071671 in further view of Fei et al. US2018/0025121.
As per claim 10, Liu teaches 
a method for using a medical data model to treat a patient based on medical predictions, the method comprising: (Lui abstract, par. 19 teaches determining medical conditions to treat patient symptoms, this limitation includes intended use language of treating a patient, which holds little patentable weight)
inputting one or more keywords and a first set of target words into a model, the model having been trained to associate the one or more keywords, which comprise a modifier, and at least the first set of target words to make a prediction related to a second set of target words that comprises an illness and at least one of a symptom or a treatment; (Liu par. 25-27, 31 teaches the system receives a search query, interpreted as one or more keywords, and correlates them to a set of expert keywords, interpreted as the first set of target words, to determine one or more medical conditions, interpreted as the second set of target words, and outputs the result on a user device, here the keywords may represent symptoms of medical conditions and target words, interpreted as related words may be medical conditions, here a modifier may be interpreted based on specification par. 91, and may include modifying the correlation weights based upon information in the user profile, where user profile information may include a quantifier such as occasional, a qualifier such as mild, and indicators such as smoking or high blood pressure, as illustrated in an embodiment of a user profile in Liu fig. 4)
obtaining the prediction from the model, the prediction comprising an identification of the illness; (Liu par. 25 teaches using a response prediction module, interpreted as a model, to identify or number medical conditions with high confidence levels)
storing…information within an electronic health record database (Liu par. 28, 56, 67, 71 teaches storing information and data in various databases)
Liu does not specifically teach the following limitations met by Neumann,
based on the identification, outputting a treatment suggestion that has been obtained based on set of treatment options that have been ranked based on an analysis of likelihoods of success for a patient for the set of treatment options; and (Neumann par. 74, 79 teaches therapy decision results may then be ranked according to predicted therapy outcome but also the confidence in the calculated parameters) 
using the treatment suggestion having the highest rank to treat the patient; and (Neumann pa. 1, 3 teaches using prediction outcomes to help plan and perform optimal therapy for patients).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to rank treatments based on likelihood of success and use the highest ranking treatment suggestion on the patient as taught by Neumann with the motivation to have reliable prediction outcome information to optimally treat the patient (Neumann par. 1-3).
Liu and Newmann teach output information may have any format, but do not specifically teach the following limitations met by Fei, converting information related to the treatment suggestion in a format compatible with an electronic health record; and the converted information (Fei par. 17, 23 teaches data may be modified or re-formatted between components, here re-formatting data between components, including storage and processing devices is interpreted as converting information in a compatible format that may be related to medical entities or medical forum data, interpreted as an electronic health record)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to convert information in a compatible format with an electronic health record as taught by Fei with the motivation to meet a need for systems and methods to automatically identify and extract fine-grained medical entities, including symptom dimension information and temporal information, for automated medical consulting, which may include non-standard inputs (Fei par. 2-3).
As per claim 13, Liu, Newmann, and Fei teach all the limitations of claim 10 and further teach wherein making the prediction comprises, based on a likelihood score, eliminating one or more potential illnesses (Liu par. 25 teaches narrowing the number of identified potential medical conditions, interpreted as eliminating potential illness, based on confidence level for each medical condition, interpreted as a likelihood score).
As per claim 14, Liu, Newmann, and Fei teach all the limitations of claim 10 and further teach wherein the one or more keywords comprise an indicator (Liu par. 16 teaches user query, which may be keywords, can include phrases such as “my baby has a high body temperature” interpreted as an indicator).
As per claim 15, Liu, Newmann, and Fei teach all the limitations of claim 14, and further teach wherein the indicator comprises at least one of a pain descriptor or a negative indicator (Fei par. 43 teaches a pain descriptor for a headache as my head hurting badly). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use a pain descriptor as an indicator as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 16, Liu, Newmann, and Fei teach all the limitations of claim 14 and further teach wherein the indicator comprises information related to at least one of an immunization, an allergy, a travel risk, an alcohol use, an occupational risk, a diet, a pet risk, a food source, a physical condition, or a neurological condition (Liu par. 16 teaches high body temperature, interpreted as an indicator of a physical condition).
As per claim 17, Liu, Newmann, and Fei teach all the limitations of claim 14 and further teach wherein the indicator comprises past patient medical data (Fei par. 26, 42 teaches a past patient medical data indicator as a headache three days ago). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use past patient medical data as an indicator as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 18, Liu, Newmann, and Fei teach all the limitations of claim 10 and further teach wherein the one or more keywords comprise a measure (Fei par. 26, 42 teaches a past patient medical data indicator as a headache three days ago, today headache is reduced, but body temperature is 103, interpreted as time, pain, and body temperature). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use a measurement as an indicator as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 19, Liu, Newmann, and Fei teach all the limitations of claim 18, and further teach wherein the measure comprises timing information (Fei par. 26, 42 teaches timing information including symptoms three days ago and today). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use timing information as an indicator as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 20, Liu, Newmann, and Fei teach all the limitations of claim 18 and further teach wherein at least one of the result and the measure comprise at least one of weight data, a range, an option, a frequency, a percentage, or a likelihood (Fei par. 40 teaches parsed medical entity, equivalent to the keywords, may comprise a dimension such as a frequency of sometimes, often, and always). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu and Neumann to use a frequency as a measurement as taught by Fei with the motivation to accurately and fully capture patient information about the dimensions of symptoms and conditions (Fei par. 2-4).
As per claim 21, Liu, Newmann, and Fei teach all the limitations of claim 10 and further teach assigning to the illness a criticality score representative of probability that a particular patient will suffer a negative health effect for a period of time from non-treatment (Newmann par .66 teaches a measure of hemodynamic measure, stent failure, re-admittance, re-treatment, or life expectancy based on patient information, here stent failure may be interpreted as a negative health effect and a high score shows the best device, life expectancy, and least likelihood of failure, here a non-treatment ). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to use a criticality score as taught by Neumann with the motivation to have reliable prediction outcome information to optimally treat the patient (Neumann par. 1-3).
As per claim 22, Liu, Newmann, and Fei teach all the limitations of claim 21 and further teach wherein the criticality score is generated by taking into account at least one of a patient's demographic or medical history (Liu par. 54 teaches a user profile including gender, height, age, and medical history information, that may be used with the score as stated above).
As per claim 23, Liu, Newmann, and Fei teach all the limitations of claim 21 and further teach wherein two or more criticality scores are correlated to each other (Newmann par. 57, 66 teaches similarities interpreted as correlations regarding relevant patient information, interpreted as scores derived from patient information, here similarities between patients may be identified, including scores related to re-treatment and life expectancy and device failure interpreted as criticality scores). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to correlate criticality scores as taught by Neumann with the motivation to have reliable prediction outcome information to optimally treat the patient (Neumann par. 1-3).
As per claim 24, Liu, Newmann, and Fei teach all the limitations of claim 21 and further teach wherein the two or more criticality scores are normalized (Newmann par. 80 teaches output information may have any format, including lists, charts, graphs, here outputs may include scores stated above, normalization is interpreted as any adjustments needed for proper comparison, here the output or scores may be normalized by using weighted or estimated or coded degrees of certainty). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Liu to normalize criticality scores as taught by Neumann with the motivation to have reliable prediction outcome information to optimally treat the patient (Neumann par. 1-3).


Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 7/19/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the amended claim limitations are consistent with Example 42 from the PEG because they recite converting information in a format compatible with an electronic health record (Remarks p. 7-11). Examiner respectfully disagrees. 
In Example 42, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The improvement in the claims is allowing remote users to share information in real time in a standardized format regardless of the format in the information was input by the user. In the instant claims, the inclusion of converting and storing converted information is interpreted as extra solution activity. The claims are directed to systems and methods for collecting and analyzing data to output treatment suggestions, and the converting of information and storing of converted information do not improve any technology. There is no particular use of any of the converted and stored information in the electronic health record, and the end result of the treatment suggestion is the fundamental result of the claims.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101.
Applicant argues the withdrawal of the 103 rejection because the cited references do not teach or suggest a modifier. Applicant states that Liu par. 25-27, 31 does not disclose any use of a modifier with a keyword, Examiner respectfully disagrees. Applicant’s specification par. 91 states that modifiers may be quantifiers (e.g., "rare," "occasional," "four in a thousand," etc.); qualifiers ("severe," "thick," "elevated," etc.); and indicators, such as "smoking" that may be a viewed as factors and/or events, that the medical data model may use. Liu par. 25 teaches selecting keywords by modifying the correlation weights based upon information in the user profile, where user profile information may include a quantifier such as occasional, a qualifier such as mild, and indicators such as smoking or high blood pressure, as illustrated in an embodiment of a user profile in Liu fig. 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686